Exhibit 99.2 Reconciliation of Non-GAAP Measure We prepare our financial statements in accordance with generally accepted accounting principles (GAAP). Within our investor presentation materials, we make reference to non-GAAP adjusted earnings before interest, taxes depreciation and amortization (EBITDA) and non-GAAP pro forma net income. These non-GAAP measurements have been included as supplemental information. We believe that these measurements represent a useful internal measure of performance. Accordingly, where we provide non-GAAP measures like adjusted EBITDA and pro forma net income, it is done so that investors have the same financial data that management uses in evaluating performance with the belief that it will assist the investment community in assessing our underlying performance. However, because non-GAAP measures like adjusted EBITDA and pro forma net income are not determined in accordance with accounting principles generally accepted in the United States, such measures are susceptible to varying calculations and not all companies calculate the measures in the same manner. As a result, the aforementioned non-GAAP measures as presented may not be directly comparable to a similarly titled measures presented by other companies. Adjusted EBITDA and pro forma net income are presented as supplemental information and not as an alternative to any GAAP measurements. Reconciliation of Non-GAAP Financial Measures - Unaudited (amountsin thousands) Fiscal Year Year to Date Q3 2014 GAAP net income (loss) $ ) $ 2,419 $ 15,957 $ 19,549 $ 16,379 $ 22,489 $ 8,470 Depreciation and amortization expenses 16,213 16,220 15,311 14,859 14,556 13,060 9,813 Impact of excluding a cumulative catch-up adjustment from a change in accounting estimate related to gift card breakage revenue - 1,984 - Loss on impairment and asset disposals, net 72,185 9,936 483 3,478 4,955 3,262 15,295 Restructuring expense (benefit) 8,926 40 ) ) - - - Gain on the settlements - ) ) - Interest expense 10,334 7,756 4,244 2,892 3,172 1,640 881 Income tax expense (benefit) ) 140 4,827 1,663 6,687 9,102 2,376 Loss (income) on discontinued operations, net of tax 11,169 ) 1,241 ) 19 1,306 326 Non-GAAP adjusted EBITDA $ 37,939 $ 36,256 $ 40,380 $ 41,543 $ 45,085 $ 50,687 $ 37,161 13 Weeks Ended September 28, September 29, GAAP net income (loss) $ ) $ 2,887 Net of tax impact of excluding loss on impairments 9,253 - Net of tax impact of excluding gain on settlements - ) Net of tax impact of excluding loss from discontinued operations 100 123 Non-GAAP net income $ 2,055 $ 1,712 Non-GAAP diluted earnings per share $ 0.06 $ 0.05 Shares: Weighted average number of common shares outstanding - basic 34,925,592 34,956,353 Dilutive shares 379,814 839,155 Weighted-average number of common shares outstanding - diluted 35,305,406 35,795,508
